DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application was filed 8/29/2018 and claims benefit of U.S. provisional applications 62/696,429, filed 07/11/2018; 62/573,406, filed 10/17/2017; and 62/551,554, filed 08/29/2017.

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/2/2021 are acknowledged.  No claims are amended; claims 2-4, 9, 12-16, 18-21, 24-72, 74-75 and 77-110 are canceled; no claims are withdrawn; claims 1, 5-8, 10-11, 17, 22-23, 73 and 76 are pending and will be examined on the merits.

Withdrawal of Finality
Applicants’ argument that claims 1, 5-8, 10-11, 17, 22-23, 73 and 76 are not properly rejected over Grant et al. (WO 2016/203218, hereinafter "Grant") under 35 U.S.C. §103 as argued at pp. 6-8 of Applicants’ Remarks is persuasive and the finality of the Office action mailed 11/9/2020 is withdrawn.  The rejection of claims 1, 5-8, 10-11, 17, 22-23, and 76 over Grant in view of Ciernikova et al. (Integrative Cancer Therapies (2017) 16(2): 188-195, hereinafter "Ciernikova") is also withdrawn due to Applicants’ persuasive argument that independent claim 1 is not made obvious by the disclosure of Grant.  


Information Disclosure Statement
The information disclosure statement submitted on 2/2/2021 has been considered by the examiner.

Claim Objections
Claim 73 is objected to because of the following informalities:  Claim 73 depends from claim 22.  Claim 22 recites the method of claim 1, wherein the method further comprises administering to the subject a second cancer therapy.  Claim 73 recites wherein the cancer therapy comprises administering an antibiotic to the subject, which presumably refers to the second cancer therapy recited in claim 22.  This would be clearer if claim 73 was amended to recite “wherein the second cancer therapy comprises...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially all" in claim 10 is a relative term which renders the claim indefinite.  The term "substantially all" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the instant disclosure if the limitation “substantially all of the bacteria in the bacterial composition are Blautia Strain A” is met if 95% of the bacteria are Blautia Strain A, or only when 99% of the bacteria are Blautia Strain A or when 99.9% of the bacteria are Blautia Strain A.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 10-11, 17, 22-23, 73 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the rate of increase in the tumor volume (i.e. treating cancer) of colorectal carcinoma or melanoma in experimental mouse models when the mice are administered at least 5.5 x 104 Blautia massiliensis Strain A bacteria orally each day, does not reasonably provide enablement for 1) treating cancer at any dose of bacteria on any schedule of administration, 2) treating a broad list of cancers, 3) any route of administration or 4) treating with killed bacteria.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The prior art (for example, Grant et al., WO2016203218 (Foreign Patent Document cite BB, IDS, 4/19/2019; herein “Grant”)) teaches treating cancer (Abst.; p. 2, ll. 19-30) by administering Blautia genus bacteria (Abst.; p. 2, ll. 19-30; p. 9, ll. 26-31) wherein the bacteria are viable (i.e. live) (p. 14, ll. 5-6) and are generally administered orally (p. 25, ll. 14-17) on a daily schedule (p. 25, l. 27-29) at a dosage of about 1 x 103 to about 1 x 1011 CFU of the Blautia genus bacteria (p. 27, ll. 12-14).
The claims are very broadly drawn to a method for treating cancer by the administration of a bacterial composition comprising Blautia massiliensis Strain A Blautia massiliensis Strain A bacteria administered, including a single bacterium, on any schedule, including a single administration, by any route of administration with bacteria which are live, attenuated or killed wherein the limited amount of prior art drawn to treating cancer by the administration of bacteria would limit the predictability in the art.  Regarding predictability, the prior art (Grant), provides a basis for predictable success for treating cancer with Blautia genus bacteria wherein the bacteria are alive and administered daily, orally at 1 x 103 – 1 x 1011 CFU, but not for other administration routes or schedules or with killed bacteria.  Hence, the breadth of the claims (a), the nature of the invention (b), the state of the prior art (c), the level of one of ordinary skill (d) and the level of predictability in the art (e) would suggest that the ordinarily skilled artisan would have to look to the direction provided by the inventor (f) and the provided working examples (g) to be able to practice the claimed invention without undue experimentation.
Regarding aspect 1), Applicants demonstrate that daily oral administration of 5.5 x 104 (Example 4) or 6.1 x 107 (Examples 5 and 6) of Blautia massiliensis Strain A is required to cause the colorectal carcinoma-derived experimental tumor to grow at a slower rate (Example 4, Figs. 1-2) or the melanoma-derived experimental tumor to grow at a slower rate (Examples 5 and 6, Figs. 3-5).  Hence, it would appear that daily oral administration of about 5.5 x 104 or more Blautia massiliensis Strain A bacteria is required to effectively practice the method whereas the claimed method of independent claim 1 would be met by a single administration by any route of a bacterial composition comprising a single bacterium of Blautia massiliensis Strain A.  A person with ordinary skill in the art would not be able to predict if other amounts of the recited strain, 
Regarding aspect 2), Applicants demonstrate that the claimed method effectively slows the rate of tumor growth for colorectal carcinoma-derived experimental solid tumors in a mouse model (Example 4) and for melanoma-derived experimental solid tumors in a mouse model (Examples 5 and 6) while the method is drawn to treating any cancer (claims 1, 7-8, 10-11, 17, 22-23, 73 and 76) or long lists of disparate cancers (claims 5 and 6).  Current lists from the National Cancer Institute (USA) of approved cancer treatments for colon and rectal cancers (cite U, attached PTO-892) and approved cancer treatments for leukemias (cite V, attached PTO-892) are submitted as evidentiary references to show that one cannot assume that a cancer therapeutic effective for one type of cancer is effective for other types of cancer.  Note that none of the colon or rectal cancer therapeutics are approved for treating leukemias nor are any leukemia therapeutics approved for treating colon or rectal cancer. The only cancers which have been shown to be reduced in their growth rate from the administration of the claimed bacterial compositions are colorectal carcinoma (Example 4) and melanoma (Examples 5 and 6).  All other Examples in the disclosure are prophetic (speculation).  Because none of the colon and rectal cancer therapeutics are approved for treating leukemias at the NCI, it would appear doubtful that the treatment for the solid tumor colorectal carcinoma (Example 4) would be successful at treating hematologic cancers 
Regarding aspect 3), all working examples in the instant disclosure are drawn to the oral administration of the claimed bacterial composition, while the claims are drawn to any method of administration (claims 1, 5-6, 8, 10-11, 17, 22-23, 73 and 76) or to oral, rectal, intravenous, intratumoral or subcutaneous administration (claim 7).  It would appear that intravenous administration of a composition of live bacteria would give the subject septicemia (bacteria in the bloodstream); hence, it would appear that the method wherein the administration is intravenous administration of the bacterial composition would not be enabled.  Prior art reference Grant et al., WO 2016/203218 (Foreign Patent Document cite BB, IDS, 4/19/2019; herein “Grant”) teaches that administration of Blautia genus bacteria for the treatment of cancer is effectuated by the partial or total colonization of the subjects’ gastrointestinal tract with the viable Blautia genus bacteria (p. 25, l. 13 – p. 26, l. 17); hence, it would appear that administering the bacterial composition intravenously, intratumorally or subcutaneously would not be enabling for treating cancer.  Hence, the invention is not enabled for the full scope of the claims.
Regarding aspect 4), Grant teaches that the Blautia genus bacteria are administered to the gastrointestinal tract as freeze-dried or live, active bacteria for the bacteria to be able to partially or totally colonize the gut of the subject for effectuating the treatment (Id.; p. 26, l. 19 – p. 27, l. 11).  Claims 1, 5-8, 10-11, 17, 22-23, 73 and 76 encompass administering the bacteria as live, attenuated or killed bacteria.  Killed bacteria would not be able to proliferate or colonize the gastrointestinal tract; hence, the 
Based on the state of the art, insufficient amount of working examples, and the broadness of the claims, claiming the treatment of any kind of cancer at any dosage using any form of the bacteria administered by any route on any schedule would require substantial experimentation.
 
Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-8, 10-11, 17, 22-23 and 76 under 35 U.S.C. § 103(a) over Grant et al., WO2016203218 (Foreign Patent Document cite BB, IDS, 4/19/2019) as set forth at pp. 4-9 of the previous Office Action, is withdrawn in view of Applicants persuasive argument.
The rejection of claim 73 under 35 U.S.C. § 103(a) over Grant et al., WO2016203218 (Foreign Patent Document cite BB, IDS, 4/19/2019) in further view of Ciernikova et al., 2017 (cite U, PTO-892, 7/9/2020) as set forth at pp. 9-10 of the previous Office Action, is withdrawn in view of Applicants persuasive argument.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10-11, 17, 22-23, 73 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al., WO 2016/203218 (Foreign Patent Document cite BB, IDS, 4/19/2019; herein “Grant”) in view of Durand et al., 2017, published online 12/5/2016 (NPL cite CC, IDS, 4/19/2019; herein “Durand”) in light of NPL documents “Alignment 1” (cite W, attached PTO-892) and “Alignment 2” (cite V, attached PTO-892).
Grant teaches compositions and methods for treating inflammatory and autoimmune diseases (Abst.) wherein the compositions comprise bacteria (Abst.) and the bacteria are bacteria of the genus Blautia (p. 2, ll. 19-30; p. 9, ll. 26-31) and the disease is cancer, including breast cancer, colon cancer, lung cancer or ovarian cancer (p. 2, ll. 19-30) wherein the bacterial composition comprising Blautia genus bacteria are preferably viable (i.e. live) bacteria (p. 14, ll. 5-6) and are preferably administered orally (p. 25, ll. 14-17).  Grant teaches that substantially all of the bacteria in their therapeutic bacterial compositions are Blautia genus bacteria (Example 1, p. 32, l. 4; Example 2, p. 34, l. 4; Example 3, p. 36, l. 13; Example 6, p. 47, l. 4; Example 7, p. 48, l. 30; Example 8, p. 52, l. 4; Example 9, p. 52, l. 22; Example 10, p. 53, l. 13) and specifically recites that the Blautia genus bacteria for use in their invention can be Blautia stercoris, Blautia faecis, Blautia coccoides, Blautia glucerasea, Blautia hansenii, Blautia hydrogenotrophica, Blautia luti, Blautia producta, Blautia schinkii and Blautia wexlerae (p. 9, ll. 26-31) or closely related strains with 16S rRNA gene sequences which are 95% to 99.9% identical to the 16S rRNA gene sequences of Blautia stercoris strain GAM6-1T (SEQ ID NO:1; GenBank accession number HM626177), Blautia stercoris strain 830 (SEQ ID NO:2), Blautia wexlerae strain WAL 14507T (SEQ ID NO:3; GenBank accession number EF036467) or Blautia wexlerae strain MRX008 (SEQ ID NO:4) (p. 4, l. 27 – p. 5, l. 3; p. 9, l. 27 – p. 11, l. 3).  Grant teaches that the dosage of bacteria 6 to about 1 x 1010 CFU (p. 27, ll. 12-14).  Grant teaches that the bacterial composition comprising Blautia genus bacteria is typically administered with a prebiotic compound (p. 27, ll. 18-22).  Grant teaches that the bacterial composition comprising Blautia genus bacteria can be administered with an anticancer agent (i.e. wherein the method further comprises administering to the subject a second cancer therapy) wherein the second cancer agent comprises a chemotherapy agent (p. 22, l. 26 – p. 25, l. 12) and/or an antibiotic, such as Adriamycin (p. 25, l. 9).
Although Grant teaches that the bacterial composition is bacteria of the genus Blautia (p. 9, ll. 26-31) and specifically recites that the bacteria for use in their invention can be Blautia stercoris, Blautia faecis, Blautia coccoides, Blautia glucerasea, Blautia hansenii, Blautia hydrogenotrophica, Blautia luti, Blautia producta, Blautia schinkii and Blautia wexlerae (Id.), which would appear to be all known Blautia species at the time of filing of the Grant disclosure, or closely related strains that share 95% - 99.9% identity of their 16S rRNA gene sequence with the 16S rRNA gene sequence of Blautia stercoris strains (SEQ ID NO:1-2) or Blautia wexlerae strains (SEQ ID NO:3-4), Grant does not specifically teach the administration of Blautia massiliensis.  
However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Grant with a bacterial composition of Blautia massiliensis strain GD9T in view of the disclosure of Durand.
Durand teaches a novel Blautia genus strain (strain GD9T) from a novel Blautia species – Blautia massiliensis (Abst.) wherein the 16S rRNA gene sequence of Blautia massiliensis GD9T (GenBank accession number LN890282 (p. 49, “Classification and features”, ¶1; Fig. 1)) shares 95.3% identity with the 16S rRNA gene sequence of Blautia stercoris strain GAM6-1T (Alignment 1) and shares 96.4% identity with the 16S rRNA gene sequence of Blautia wexlerae strain WAL 14507T (Alignment 2).
Specifically, Alignment 1 uses the 16S rRNA gene sequence of Blautia stercoris strain GAM6-1T (Grant SEQ ID NO:1; GenBank accession number HM626177) as the query sequence aligned with the 16S rRNA gene sequence of Durand’s novel Blautia massiliensis strain GD9T (GenBank accession number LN890282) as the subject sequence demonstrating a 95.29% identity between the two 16S rRNA gene sequences.  Alignment 2 uses the 16S rRNA gene sequence of Blautia wexlerae strain WAL 14507T (Grant SEQ ID NO:3; GenBank accession number EF036467) as the query sequence aligned with the 16S rRNA gene sequence of Durand’s novel Blautia massiliensis strain GD9T (GenBank accession number LN890282) as the subject sequence demonstrating a 96.45% identity between the two 16S rRNA gene sequences.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the Blautia massiliensis strain GD9T reported by Durand meets the limitations for a Blautia genus strain to be used in Grant’s methods because Grant teaches that Blautia genus bacteria with a 16S rRNA gene sequence with 95 – 99.9% identity with the 16S rRNA gene sequence of Blautia stercoris strain GAM6-1T (SEQ ID NO:1; GenBank accession number HM626177) and/or 95 – 99.9% identity with the 16S rRNA gene sequence of Blautia wexlerae strain WAL 14507T (SEQ ID NO:3; GenBank accession number EF036467) are suitable for use in Grant’s methods of treating cancer by administration of Blautia genus bacteria.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute Durand’s novel Blautia massiliensis strain (strain GD9T) for the Blautia genus bacteria in the method taught by Grant with a reasonable expectation of success because Grant teaches the use of any Blautia genus bacteria in their method for treating cancer, and specifically recites the use of closely related strains that share 95% - 99.9% identity of their 16S rRNA gene sequence with the 16S rRNA gene sequence of Blautia stercoris strains (SEQ ID NO:1-2) or Blautia wexlerae strains (SEQ ID NO:3-4) and Durand’s Blautia massiliensis strain GD9T shares 95.3% identity with the 16S rRNA gene sequence of Blautia stercoris strain GAM6-1T and shares 96.4% identity with the 16S rRNA gene sequence of Blautia wexlerae strain WAL 14507T; therefore, claim 1 is prima facie obvious over the disclosures of Grant and Durand.
It would appear that Durand’s Blautia massiliensis strain GD9T is Blautia Strain A recited in claim 1 because they are both Blautia massiliensis.  NOTE: The claims are drawn to a method of administering the microorganism deposited as PTA-125134 with the ATCC not to the deposit itself or the label.  If the Blautia massiliensis strain taught by Durand (strain GD9T) is the claimed Blautia massiliensis strain deposited with the ATCC as PTA-125134 then the disclosures of Grant in view of Durand make obvious the claimed invention regardless of whether Durand calls the cells GD9T or any other designation and regardless of whether Durand recognizes that the cells have been deposited as PTA-125134.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product").
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596  (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
In other words, Applicants can overcome the rejection by showing that the Blautia massiliensis strain disclosed by Durand is a genetically separate strain from the Blautia Strain A recited in the claims.  This is most often accomplished by showing that the 16S rRNA gene sequence or other sequences are dissimilar between the strains.
Regarding claims 5 and 6, Grant teaches that the cancer treated by the administration of Blautia genus bacterial compositions can be colon cancer (p. 2, ll. 19-30); therefore, claims 5 and 6 are prima facie obvious.
Blautia genus bacterial compositions are preferably administered orally (p. 25, ll. 14-17); therefore claim 7 is prima facie obvious.
Regarding claims 8 and 10, Grant teaches that substantially all of the bacteria in their therapeutic bacterial compositions are Blautia genus bacteria; therefore claims 8 and 10 are prima facie obvious.
Regarding claim 11, Grant teaches that the dose of the Blautia genus bacteria administered can be from about 1 x 106 to about 1 x 1010 CFU (p. 27, ll. 12-14); therefore claim 11 is prima facie obvious.
Regarding claim 17, Grant teaches that the Blautia genus bacterial compositions are preferably viable (i.e. live) bacteria (p. 14, ll. 5-6); therefore claim 17 is prima facie obvious.
Regarding claims 22-23, Grant teaches that the bacterial composition comprising Blautia genus bacteria can be administered with an anticancer agent wherein the anticancer agent comprises a chemotherapy agent (i.e. a second cancer therapy wherein the second cancer therapy comprises the administration of a chemotherapy agent to the subject) (p. 22, l. 26 – p. 25, l. 12); therefore claims 22-23 are prima facie obvious.
Regarding claim 73, Grant teaches that the bacterial composition comprising Blautia genus bacteria can be administered with an anticancer agent (i.e. a second cancer therapy) (p. 22, l. 26 – p. 25, l. 12) wherein the anticancer agent is Adriamycin, an antibiotic (p. 25, l. 9), i.e. wherein the second cancer therapy comprises administering an antibiotic to the subject; therefore claim 73 is prima facie obvious.
Blautia genus bacteria is typically administered with a prebiotic compound (p. 27, ll. 18-22); therefore claim 76 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered and are partially persuasive.  As described on pp. 2-3 above, Applicants persuasively argue that claims 1, 5-8, 10-11, 17, 22-23, 73 and 76 were not properly rejected over Grant; hence, the rejections under 35 U.S.C. § 103 over Grant and over Grant in view of Ciernikova as well as the finality of the previous Office action are withdrawn.  The rejection of claims 1 and 5-6 on the ground of non-statutory double patenting over claims 1 and 6-7 of U.S. Patent 10493113 has been withdrawn due to the acceptance of the terminal disclaimer over U.S. Patent 10493113 filed by Applicants.
The pending claims have been thoroughly addressed in the rejections set forth above.

Double Patenting
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10493113 has been reviewed, accepted and recorded; hence, the rejection of claims 1 and 5-6 on the ground of non-statutory double patenting over claims 1 and 6-7 of U.S. Patent 10493113 has been withdrawn.

Conclusion
No claims are allowed.  This Office action is non-final since the finality of the last Office action is withdrawn and new grounds of rejection are made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651